DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-14, 17-21, 23, 30 and 32-34  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068) in view of Edoga (US 20060129165) and further in view of Butler (US 20070118175).
With respect to claim 1, Bonadio teaches an interconnectable port (see figs. 70g-70i below) adapted to be at least partially placed in an incision in a patient’s body, wherein the interconnectable port comprises a first and a second port (e.g. 27, 24 respectively- see figs. 70g-70i below) adapted be interconnected to form the interconnectable port (see figs. 70g-70i below), wherein the second port is reversibly disconnectable from the first port (see figs. 70g-70i below), and wherein the first port is connected to a first portion (e.g. proximal portion) of an expandable flexible wall (12), and the second port is connected to a second portion (e.g. distal portion) of the 

    PNG
    media_image1.png
    454
    641
    media_image1.png
    Greyscale

Bonadio does not appear to teach wherein the first port comprises a first port closer capable of reversibly closing the first port when the first port has been disconnected from the second port, and wherein the second port comprises a second port closer capable of reversibly closing the second port when the first port has been disconnected from the second port.
Edoga, also drawn to surgical access ports, teaches a first port (e.g. 10) with a sealed proximal portion (14a, 14b) and a distal closer (elements 26) capable of reversibly closing the first port (see figs. 3-4 below and also para. 7-8 below) in order to allow the insertion of a tool/instrument while also preventing the escape of any gases through the body cavity (see para. 8 below).

    PNG
    media_image2.png
    430
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    501
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first port of Bonadio wherein the first port comprises a first port closer capable of reversibly closing the first port when the first port has been disconnected from the second port, in view of Edoga, in order to allow the insertion of a tool/instrument while also preventing the escape of any gases through the body cavity.
Butler, also drawn to surgical ports, teaches wherein a second port (100) comprises a second port closer (e.g. 101, see fig. 27 below) capable of reversibly closing the second port (see para. 106-109) in order to provide one of well-known alternate equivalent port closer structures that will provide the port the same function of sealed access to a body cavity while also providing the additional benefit of preventing escape of insufflation gas through the port when a tool or surgeon’s arm is removed from the port (see para. 107, 110).

    PNG
    media_image4.png
    403
    534
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio wherein the second port comprises a second port closer capable of reversibly closing the second port when the first port has been disconnected from the second port, in view of Butler, in order to provide one of well-known alternate equivalent closer port structures that will provide the port the same function of sealed access to a body cavity while also providing the additional benefit of preventing escape of insufflation gas through the port when a tool or the surgeon’s arm is removed from the port.
As for claim 9, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein the interconnectable port comprises a first and second coupling (e.g. outer surface of 27 and outer surface of 24/25) and wherein the closeable first closeable port is connected to the first coupling and the second closeable port is connected to the second coupling (see fig. 70e above).
As for claim 10, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 9, wherein at least one of the first and second couplings comprises a protruding member, and at least one of the first and second couplings comprises a recess and wherein the protruding member is adapted to engage the recess for locking the first coupling to the second coupling (see col. 16 lines 3-8 below and note that 27 and 25 snap-fit together).

    PNG
    media_image5.png
    174
    437
    media_image5.png
    Greyscale

As for claim 11, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 10, wherein the recess is a groove in at least one of the first and second coupling (see col. 16 lines 2-8 above and note snap-fit connection).
As for claim 12, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein the chamber formed by the flexible wall is adapted to hold a pressure exceeding atmospheric pressure (see figs. 70g-70i above and also col. 16 lines 30-41).
As for claim 13, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein the interconnectable port is adapted to: a. in a first state, when the first and second closeable ports are interconnected (see fig. 70i above), enable a surgeon to operate through the interconnected interconnectable port (see fig. 70i above), and b. in a second state, when the second closeable port is disconnected from the first part enable the surgeon to perform steps of the procedure within the chamber formed by the expandable flexible wall between the first and second closeable ports of the interconnectable port (see figs. 70g-70h above). 
As for claim 14, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 13, wherein the interconnectable port is adapted to, in the second state, enable the surgeon to remove a specimen from the body of the patient through the second closeable port and into the chamber (see figs. 70g-70h above), and to perform one of: placing the specimen within the chamber, and removing the specimen from the chamber through the second closeable port (see figs. 70g-70h above).
As for claim 17, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 12, wherein the first and second closeable ports are adapted to be reconnected after having been disconnected, such that the surgeon can continue operating through the interconnected port after the specimen has been removed (see fig. 2 above).
As for claim 18, Bonadio, as modified by Edoga and Butler, further teaches the wherein the interconnectable port according to claim 9, comprises a first and second coupling (see col. 16 lines 3-8 below and note that 27 and 25 snap-fit together) and wherein the closeable first closeable port is connected to the first coupling and the second closeable port is connected to the second coupling (see col. 16 lines 3-8 above and note that 27 and 25 snap-fit together); further comprising an inset (e.g. 40) detachably fixated to at least one of the first and second coupling, such that the inset could be detached and replaced by a different inset (see fig. 70e above and note that “could be” is not a positive recitation. 27 could be replaced, meaning that 40 could also be detached from 24/25 and replaced).
As for claim 19, Bonadio, as modified by Edoga and Butler, further teaches wherein the interconnectable port according to claim 18, wherein the inset comprises at least one of a surgical glove and a device or instrument mount (see figs. 70g-70i above).
As for claim 20, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein at least one of the first and second closeable port comprises an elastic or flexible membrane (e.g. 95 or 401) adapted to, in a non-compressed state, providing sealing, and in a compressed state enable a hand or object to be inserted through the membrane (see figs. 70g-70i above).
As for claim 21, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein the closeable first closeable port comprises a first elastic or flexible member and the second closeable port comprises a second elastic or flexible membrane (e.g. 95 and 401), and wherein the first and second membranes are adapted to be placed tightly together such that they act as a single elastic or flexible membrane adapted to, in a non-compressed state, provide sealing, and in a compressed state enable a hand or an object to be inserted through the membrane (see fig. 70i above and note that the seals act together as specified in this configuration). 
As for claim 23, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein at least one of said first and second closeable port comprise a penetrable self-sealing gel (e.g. 95), such that an object or hand can be inserted through the interconnectable port while maintaining the seal.
As for claim 30, Bonadio, as modified by Edoga and Butler, further teaches the interconnectable port according to claim 1, wherein the interconnectable port further comprises a sealing device (40) having a first sealing member (e.g. outer surface of 40) adapted to be positioned at the inside of the patient's skin around an incision to be performed in the skin (see fig. 70i above) and a second sealing member (25) adapted to be positioned at the outside of the patient's skin around the incision, further comprising a spring-loaded or elastic connecting member (e.g. snap fit connection between 27 and 24- see col. 16 lines 1-8) sealingly interconnecting the first and second sealing members, whereby the spring-loaded or elastic connecting member seals between at least one of: (a) the port and the skin of the patient, and (b) the first sealing member and tissue of the patient (see col. 16 lines 1-8).
With respect to claim 32, Bonadio teaches a surgical method to be performed on the body of a patient using an interconnectable port (see figs. 70g-70i below) comprising a first and second port (27, 24) connected to an expandable flexible wall (12) configured to form a chamber between the first and second port (see figs. 70g-70i below), and wherein the expandable flexible wall is configured to expand when the first port is disconnected from the second port (see figs. 70g-70i below) such that the chamber has a first volume between the first and second ports when the first and second ports are interconnected (see fig. 70i below) and a second volume (see figs. 70g-70h below) when the first port is disconnected from the second port and the expandable flexible wall is expanded (see figs. 70g-70h below), wherein the second volume is larger than the first volume (see figs. 70g-70i below); the method comprising: a. creating an incision in the skin of the patient (see figs. 70g-70i below), b. placing the interconnectable port in the incision (see figs. 70g-70i below), c. disconnecting the first port from the second port (see figs. 70g-70h below), such that a chamber is formed by the expandable flexible wall connected to the first and second port (see figs. 70g-70h below), and d. performing a step of the surgical procedure within the chamber (see figs. 70g-70i below and note that positioning 27 to the incision is performed within the chamber). 

    PNG
    media_image6.png
    465
    630
    media_image6.png
    Greyscale

Bonadio does not appear to teach wherein the first port comprises a first port closer capable of closing the first port when the first port has been disconnected from the second port, and wherein the second port comprises a second port closer capable of closing the second port when the first port has been disconnected from the second port.
Edoga, also drawn to surgical access ports, teaches a first port (e.g. 10) with a sealed proximal portion (14a, 14b) and a distal closer (elements 26) capable of reversibly closing the first port (see figs. 3-4 below and also para. 7-8 below) in order to allow the insertion of a tool/instrument while also preventing the escape of any gases through the body cavity (see para. 8 below).

    PNG
    media_image2.png
    430
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    501
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first port of Bonadio wherein the first port comprises a first port closer capable of closing the first port when the first port has been disconnected from the second port, in view of Edoga, in order to allow the insertion of a tool/instrument while also preventing the escape of any gases through the body cavity.
Butler, also drawn to surgical ports, teaches wherein a second port (100) comprises a second port closer (e.g. 101, see fig. 27 below) capable of reversibly closing the second port (see para. 106-109) in order to provide one of well-known alternate equivalent port closer structures that will provide the port the same function of sealed access to a body cavity while also providing the additional benefit of preventing escape of insufflation gas through the port when a tool or surgeon’s arm is removed from the port (see para. 107, 110).

    PNG
    media_image4.png
    403
    534
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio wherein the second port comprises a second port closer capable of closing the second port when the first port has been disconnected from the second port, in view of Butler, in order to provide one of well-known alternate equivalent closer port structures that will provide the port the same function of sealed access to a body cavity while also providing the additional benefit of preventing escape of insufflation gas through the port when a tool or the surgeon’s arm is removed from the port.
As for claim 33, Bonadio, as modified by Edoga and Butler, further teaches the surgical method according to claim 32, wherein the step of performing a step of the surgical procedure within the chamber comprises: a. removing a specimen from the cavity in the body of the patient (e.g. see col. 17 lines 47-48 and note lap. coli procedure which will encompass this step) b. transferring the specimen through the second closeable port (see col. 17 lines 47-48 and note lap. coli procedure which will encompass this step), and c. placing the specimen within the chamber of the interconnectable port (see col. 17 lines 47-48 and note lap. coli procedure which will encompass this step). 
As for claim 34, Bonadio, as modified by Edoga and Butler, further teaches the surgical method according to claim 32, wherein the method further comprises: a. reconnecting the first and second closeable ports (see fig. 70i above) such that the interconnectable port is formed, b. performing a surgical step in a cavity of the patient, through the interconnectable port (see col. 17 lines 47-48 and note lap. coli procedure which will encompass this step).

 Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165) and Butler (US 20070118175), as applied to claim 1 above, in view of Widenhouse (US 20100113882).
As for claim 6, Bonadio, as modified by Edoga and Butler, appears to be silent regarding the dimensions of the first volume, specifically wherein the first volume is smaller than 100,000 mm3.
Widenhouse, drawn to surgical access ports for laparoscopic instruments, teaches dimensions (length (e.g. 1cm=10mm) and diameter (e.g. 1cm=10mm) dimension which can be used to determine a volume (e.g. 785 mm3) of a chamber (within 14), in order to provide known dimensions for a sealed access for a particular laparoscopic instrument (see para. 21).

    PNG
    media_image7.png
    528
    410
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga and Butler, to include the dimensions included by Widenhouse, wherein the first volume is smaller than 100,000 mm3, in order to provide known dimensions for a sealed access for a particular laparoscopic instrument. 
As for claim 7, Bonadio, as modified by Edoga and Butler, appears to be silent regarding the second volume, specifically wherein the second volume is larger than 500,000 mm3.
Widenhouse, drawn to surgical access ports for laparoscopic instruments, teaches dimensions (length (e.g. 6cm=60mm) and diameter (e.g. 10cm=100mm) dimension which can be used to determine a volume (e.g. 471,000 mm3) of a chamber (within 14), in order to provide known dimensions for a sealed access for a particular laparoscopic instrument (see para. 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga and Butler, to include the dimensions included by Widenhouse, in order to provide known dimensions for a sealed access for a particular laparoscopic instrument. 
However, Bonadio, as modified by Edoga, Butler, and Widenhouse, does not appear to specifically teach wherein the second volume is larger than 500,000 mm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of Bonadio, as modified by Edoga, Butler and  Widenhouse wherein the second volume is larger than 500,000 mm3, in order to provide known dimensions for sealed access to the body since it has been held that where the general conditions of a claim are disclosed, in the prior art, discovering optimum or workable ranges involves only routine skill in the art (in re Aller, 105 USPQ 233).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165) and Butler (US 20070118175), as applied to claim 1 above, in view of Kaji (US 6033426).
As for claim 8, Bonadio, as modified by Edoga and Butler, does not appear to teach wherein the expandable flexible wall comprises a pleated portion.
Kaji, also drawn to surgical ports, teaches an expandable flexible wall (20) that comprises a pleated portion (see Kaji figs. 9B, 12) in order to provide a known configuration that is easily deformable allow for easy adjustment of the length of the expandable flexible wall.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga and Butler, wherein the expandable flexible wall comprises a pleated portion, in view of Kaji, in order to provide a known configuration that is easily deformable allow for easy adjustment of the length of the expandable flexible wall.

Claims 15, 16 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165) and Butler (US 20070118175), as applied to claims 1 and 13 above, in view of Beane (US 5906577).
As for claim 15, Bonadio, as modified by Edoga and Butler, does not appear to teach wherein the chamber further comprises a pouch for holding a specimen within the chamber.
Beane, also drawn to surgical access ports, teaches a chamber (e.g. within 310) wherein the chamber further comprises a pouch (via 320, 330) (see figs. 10-11 below) in order to allow the surgeon to reseal the chamber if needed, during the procedure.

    PNG
    media_image8.png
    541
    793
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify seal 401 of Bonadio, as modified by Edoga and Butler, such that the chamber further comprises a pouch for holding a specimen within the chamber, in view of Beane, in order to allow the surgeon to reseal the chamber if needed, during the procedure. 
As for claim 16, Bonadio, as modified by Edoga, Butler and Beane, further teaches the interconnectable port according to claim 15, wherein the pouch can be closed for creating a pouch-chamber within the chamber (e.g. see Beane figs. 10-11 above and also note that this is not a positively recited limitation).
As for claims 25-27, Bonadio, as modified by Edoga and Butler, does not teach wherein the expandable flexible wall comprises a fluid inlet for inflating the chamber with a fluid; the interconnectable port further comprising a fluid outlet provided in a wall for discharging the fluid from the chamber; and further comprising a pump adapted to circulate the fluid from the outlet member to the inlet member.
Beane, also drawn to surgical access ports, teaches another embodiment comprising the wall having a fluid inlet (e.g. 11) through chamber for inflating the chamber with a fluid (see fig. 4); the interconnectable port further comprising a fluid outlet (e.g. Beane 46) provided in a wall (see Beane fig. 4) for discharging the fluid from the chamber; and further comprising a pump adapted to circulate the fluid from the outlet member to the inlet member (see Beane col. 6 lines 47-67) in order to allow a surgeon to provide a tight seal by allowance for regulation of pressure in the body cavity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga and Butler, wherein the expandable flexible wall comprises a fluid inlet for inflating the chamber with a fluid; the interconnectable port further comprising a fluid outlet provided in a wall for discharging the fluid from the chamber; and further comprising a pump adapted to circulate the fluid from the outlet member to the inlet member, in view of Beane, in order to allow a surgeon to provide a tight seal by allowance for regulation of pressure in the body cavity.

Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165) and Butler (US 20070118175), as applied to claims 1 and 21 above, in view of Wenchell (US 7153261).
As for claim 22, Bonadio, as modified by Edoga and Butler, does not appear to teach wherein the first and second membranes comprises a plurality of self-sealing holes enabling insertion of instruments through the membranes.
Wenchell, also drawn to surgical access devices, teaches several alternate equivalent sealing mechanisms, including a penetrable self-sealing gel, in order to provide a mechanism that will provide the same function of sealed access to the body (see col. 4 lines 9-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seals of Bonadio, as modified by Edoga and Butler,  wherein the first and second membranes comprises a plurality of self-sealing holes enabling insertion of instruments through the membranes, in view of Wenchell, because both seals achieve the same predictable result- sealed access to the body- and a simple substitution of one known element for another to obtain predictable results is obvious (MPEP 2143 A & B). 
As for claim 24, Bonadio, as modified by Edoga and Butler, does not appear to teach wherein the closeable first closeable port comprises a first penetrable self-sealing gel and the second closeable port comprises a second penetrable self-sealing gel, and wherein the first and second penetrable self-sealing gels are adapted to be placed tightly together such that they act as a single penetrable self-sealing gel adapted to, in a non-compressed state, provide sealing, and in a compressed state enable a hand or an object to be inserted through the membrane.
Wenchell, also drawn to surgical access devices, teaches several alternate equivalent sealing mechanisms, including a penetrable self-sealing gel, in order to provide a mechanism that will provide the same function of sealed access to the body (see col. 4 lines 9-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seals of Bonadio, as modified by Edoga and Butler, wherein the closeable first closeable port comprises a first penetrable self-sealing gel and the second closeable port comprises a second penetrable self-sealing gel, and wherein the first and second penetrable self-sealing gels are adapted to be placed tightly together such that they act as a single penetrable self-sealing gel adapted to, in a non-compressed state, provide sealing, and in a compressed state enable a hand or an object to be inserted through the membrane, in view of Wenchell, in order to provide a mechanism that will provide the same function of sealed access to the body.

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165) and Butler (US 20070118175), as applied to claim 1 above, in view of Vaugh et al. (US 20050155611).
As for claims 28 and 29, Bonadio, as modified by Edoga and Butler, does not appear to explicitly state wherein at wherein at least one of the first and second closeable port comprises a non-penetrable valve such that the chamber is sealed from at least one of the ambient environment and a cavity in the patient; or further comprising at least one of: a vacuum seal adapted to hold a pressure less than atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin, and a pressure seal adapted to hold a pressure above atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin. 
Vaugh, also drawn to surgical access ports, teaches wherein at least one of the first and second closeable port comprises a non-penetrable valve (201) such that the chamber is sealed from at least one of the ambient environment and a cavity in the patient (see para. 114 and para. 127); and at least one of: a vacuum seal adapted to hold a pressure less than atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin, and a pressure seal (membrane below 212 is connected to an o-ring) adapted to hold a pressure above atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin in order to prevent the escape of insufflation gasses. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga and Butler, wherein at least one of the first and second closeable port comprises a non-penetrable valve such that the chamber is sealed from at least one of the ambient environment and a cavity in the patient; or further comprising at least one of: a vacuum seal adapted to hold a pressure less than atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin, and a pressure seal adapted to hold a pressure above atmospheric pressure between the interconnectable port and the patient's skin to seal between the interconnectable port and the patient's skin, in view of Vaugh, in order to prevent the escape of insufflation gasses.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonadio (US 7998068), Edoga (US 20060129165), Butler (US 20070118175), and Beane (US 5906577), as applied to claim 25 above, in view of Cropper et al. (US 20100312066).
With respect to claim 31, Bonadio, as modified by Edoga, Butler and Beane, does not appear to teach wherein the interconnectable port further comprises at least one of: a. filtering unit for filtering the fluid, b. a sterilization unit for directly or indirectly sterilizing the fluid, c. a fluid tempering unit adapted change the temperature of the fluid, d. a filtering unit for filtering the fluid and a sterilization unit for directly or indirectly sterilizing the fluid, e. a filtering unit for filtering the fluid and a fluid tempering unit adapted change the temperature of the fluid, f. a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid, and g. a filtering unit for filtering the fluid, a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid. 
Cropper teaches an interconnectable port that further comprises at least one of: a. filtering unit for filtering the fluid, b. a sterilization unit for directly or indirectly sterilizing the fluid (see paras. 40-41 and note a sterilization unit is disclosed), c. a fluid tempering unit adapted change the temperature of the fluid, d. a filtering unit for filtering the fluid and a sterilization unit for directly or indirectly sterilizing the fluid, e. a filtering unit for filtering the fluid and a fluid tempering unit adapted change the temperature of the fluid, f. a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid, and g. a filtering unit for filtering the fluid, a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid in order to provide a mechanism for cleaning either new or used equipment used with or within the interconnectable port. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonadio, as modified by Edoga, Butler and Beane wherein the interconnectable port further comprises at least one of: a. filtering unit for filtering the fluid, b. a sterilization unit for directly or indirectly sterilizing the fluid, c. a fluid tempering unit adapted change the temperature of the fluid, d. a filtering unit for filtering the fluid and a sterilization unit for directly or indirectly sterilizing the fluid, e. a filtering unit for filtering the fluid and a fluid tempering unit adapted change the temperature of the fluid, f. a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid, and g. a filtering unit for filtering the fluid, a sterilization unit for directly or indirectly sterilizing the fluid and a fluid tempering unit adapted change the temperature of the fluid, in view of Cropper, in order to provide a mechanism for cleaning either new or used equipment used with or within the interconnectable port. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6- 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773